J-S42014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 JERALD LATEITH BROWN                      :
                                           :
                    Appellant              :   No. 1676 MDA 2017

         Appeal from the Judgment of Sentence October 19, 2017
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0003336-2015


BEFORE:    BOWES, J., McLAUGHLIN, J., and STRASSBURGER*, J.

MEMORANDUM BY BOWES, J.:                         FILED FEBRUARY 01, 2019

      Jerald Lateith Brown appeals from the judgment of sentence of seven to

fourteen years of incarceration imposed following his non-jury conviction for

possession with intent to deliver. We remand with instructions.

      In the early morning hours of April 8, 2015, Pennsylvania State Police

Troopers Travis Martin and David Long were monitoring traffic along an

interstate corridor. At approximately 2:00 a.m., Trooper Martin observed a

vehicle slowly travelling in the right lane. The vehicle appeared to be new,

with bar codes indicative of a rental vehicle. The officers followed the vehicle,

which moved into the left lane without overtaking any vehicles for the next

mile or two. The troopers thereafter initiated a traffic stop, and Trooper Martin

made contact with the two occupants.

      Trooper Martin requested the vehicle’s paperwork from Appellant, the

driver. Appellant handed over a rental agreement, which did not list his name

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S42014-18



as an authorized driver. Appellant also supplied a Maryland learner’s permit,

which struck Trooper Martin as odd since Appellant was over thirty years old

and “[m]ost people either don’t have a license at that age, never get one, or

normally it’s younger folks that have a learner’s permit.” N.T. Suppression,

3/29/17, at 18. At that point, Trooper Martin asked Appellant to step outside

the vehicle.

      Appellant complied, and Trooper Martin asked about his travels.

Appellant initially replied that he was coming from Allentown, where his

brother-in-law lived. Appellant then changed his story and stated that he was

visiting a friend who just had a baby.      Appellant said he had arrived in

Allentown around 10:00 a.m. the prior day and was returning to Maryland.

When asked if he was from Maryland, Appellant stated that he was born and

raised there.

      Meanwhile, Trooper Long was in his police vehicle typing up a warning

and checking the occupants for criminal history and warrants. Trooper Martin

reviewed the history, and saw that Appellant was born in New York and had

two prior convictions for possession with intent to deliver controlled

substances. Trooper Martin decided to speak to the passenger, who had been

separated from Appellant during the aforementioned conversation, to see if

their stories matched. She told him they had arrived in Allentown around 4:00

p.m. the prior day to visit a friend, and she stayed in the car while Appellant

went inside to see the child. Trooper Martin returned to Appellant, who stated

that the passenger joined him inside the friend’s house for dinner.

                                     -2-
J-S42014-18



       At this point, the traffic stop was completed. Trooper Martin asked for

consent to search the vehicle, which Appellant declined.           The troopers

detained Appellant and called Trooper John Mearkle, the on-duty K-9 officer.

Trooper Mearkle was at home, and it took twenty-five minutes for him and his

dog, Zigi, to arrive.1      Trooper Mearkle deployed Zigi, who displayed alert

behaviors on the passenger side of the vehicle. Zigi jumped inside the vehicle,

and provided a further indication at the center console area. Trooper Martin

searched the entire vehicle, and from the trunk recovered a large laundry bag

full of synthetic marijuana.         Testing indicated that the total weight was

5,485.39 grams.        Appellant stated that the drugs were his and that the

passenger was not involved.

       Appellant was arrested and charged with one count of possession with

intent to deliver, and one count of possession. Appellant’s motion to suppress

the evidence was denied, and following a stipulated non-jury trial he was

found guilty of both counts and sentenced as indicated.         Appellant filed a

notice of appeal, and complied with the order to file a concise statement of

errors complained of on appeal. The trial court filed its Pa.R.A.P. 1925(a)

opinion, and the matter is ready for review of the following claims.

       1. Whether the Trial Court erred in denying Appellant’s Motion to
       Suppress Evidence where Pennsylvania State Police Troopers
       stopped and detained Appellant without probable cause in

____________________________________________


1The transcript spells the name as “Ziggy.” However, a motion filed by the
Pennsylvania State Police lists the name as “Zigi,” and we therefore use that
spelling throughout.

                                           -3-
J-S42014-18


      violation of Article I, Section 8 of the Pennsylvania Constitution
      and the Fourth Amendment to the United States Constitution.

      2. Whether the Trial Court erred in denying Appellant’s Motion to
      Suppress Evidence where the police search of Appellant’s trunk
      went beyond the scope of Appellant’s alleged consent in violation
      of Article I, Section 8 of the Pennsylvania Constitution and the
      Fourth Amendment to the United States Constitution.

      3. Whether the Trial Court erred in denying Appellant’s Motion to
      Suppress where a canine search was conducted without
      reasonable suspicion, in violation of Article I, Section 8 of the
      Pennsylvania Constitution and the Fourth Amendment to the
      United States Constitution.

      4. Whether the Trial Court erred in denying Appellant’s Motion to
      Suppress Evidence where Appellant was detained for an
      unreasonable amount of time without reasonable suspicion or
      probable cause while waiting for a canine unit to arrive, in violation
      of Article I, Section 8 of the Pennsylvania Constitution and the
      Fourth Amendment to the United States Constitution.

      5. Whether the Trial Court erred in denying Appellant’s Motion to
      Suppress Evidence where the search of Appellant’ vehicle occurred
      without a warrant, without consent, and without probable cause
      in violation of Article I, Section 8 of the Pennsylvania Constitution
      and the Fourth Amendment to the United States Constitution.

      6. Whether the Trial Court erred in denying Appellant’s Motion to
      Suppress Evidence where statements admitting to the ownership
      of all contraband found in the vehicle were gained following
      violations of Article I, Section 8 of the Pennsylvania Constitution
      and the Fourth Amendment to the United States Constitution.

      7. Whether the Trial Court erred in denying Appellant’s subpoenas
      to Pennsylvania State Police regarding, inter alia, records,
      training, policy, and procedures of Pennsylvania State Police K-9
      and specifically K-9 Zigi as there are articulable reasons that such
      information would lead to the discovery of relevant evidence and
      denying same was a violation of The Rules of Criminal Procedure
      and of Appellant’s Pennsylvania and United States Constitutions
      under the Confrontation Clause and the Sixth Amendment.

Appellant’s brief at 5-6 (reordered).

                                        -4-
J-S42014-18



       The first issue concerns the validity of the seizure, which was based on

a violation of the following statute:

       (d) Driving in right lane.—

              (1) Except as provided in paragraph (2) and unless
              otherwise posted, upon all limited access highways
              having two or more lanes for traffic moving in the
              same direction, all vehicles shall be driven in the right-
              hand lanes when available for traffic except when any
              of the following conditions exist:

                     (i) When overtaking and passing another
                     vehicle proceeding in the same direction.

75 Pa.C.S. § 3313(d)(1)(i).

       Appellant asserts that the troopers lacked the requisite probable cause

to stop him based on the recorded video2 of Appellant’s driving.           Trooper

Martin agreed on cross-examination that, “in front of [Appellant], a distance

ahead, was a big truck, like a tractor-trailer truck.” N.T., 3/29/17, at 46. That

truck was in the right lane. Appellant, driving in the left lane, moved back to

the right lane to let a car pass. However, Appellant did not overtake the truck.

Id. at 47-48. Trooper Martin stopped Appellant’s vehicle after a total distance

of one to two miles for staying in the left lane.




____________________________________________


2 The video is not part of the electronic certified record. This Court attempted
to retrieve a copy through the Prothonotary, but those efforts were
unsuccessful. A copy was included with the reproduced record, which we have
reviewed.

                                           -5-
J-S42014-18


      We find that the seizure was valid.       Preliminarily, we note that the

requisite level of suspicion needed to effectuate a seizure depends on the type

of traffic offense at issue. See Commonwealth v. Bush, 166 A.3d 1278,

1282 (Pa.Super. 2017). The Commonwealth agrees that the higher standard

of probable cause was needed, and we therefore accept same.

      Pursuant to the statute, as quoted supra, Appellant was required to drive

in the right-hand lane unless any of the conditions listed within (d)(1)(i-iv)

existed. Appellant argues that § 3313(d)(1)(i) authorized his presence in the

left lane: “Although Appellant’s vehicle was traveling in the left lane, it appears

on the video that he was attempting to either pass the tractor trailer in front

of him or position his vehicle to better see the road due to the inclement

weather and effect of driving behind the truck.”         Appellant’s brief at 19.

Therefore, he asserts that he was driving in the left lane to place himself in

position for the statutorily-permissible act of overtaking the tractor trailer.

      We need not decide whether Appellant’s driving actually violated the

statute as a matter of proof beyond a reasonable doubt, since the applicable

standard for probable cause does not require proof of the underlying violation.

See Commonwealth v. Thompson, 985 A.2d 928, 931 (Pa. 2009) (“The

question we ask is not whether the officer’s belief was “correct or more likely

true than false. Rather, we require only a probability, and not a prima facie

showing, of criminal activity.”) (citations omitted). Thus, the fact that the

traffic violation may not have been established beyond a reasonable doubt


                                       -6-
J-S42014-18


does not invalidate the seizure. See Commonwealth v. Bailey, 947 A.2d

808, 814 (Pa.Super. 2008) (holding officer was justified in stopping driver

based upon suspected violation of statute regulating sound levels of motor

vehicles “even though [the officer] had neither the training nor the

instrumentation to establish beyond a reasonable doubt that the sound

emitted by Appellant’s vehicle exceeded the prescribed sound levels”).

        Presently, we find that there was a probability that § 3313(d)(1) was

violated, which, in turn, justifies the seizure. We have reviewed the video and

Appellant’s vehicle does not appear to close the distance between his vehicle

and the truck.3 Thus, the video does not support Appellant’s claim that he

was attempting to pass the truck.              The potential violation was doubtlessly

minor, but “Pennsylvania law makes clear that a police officer has probable

cause to stop a motor vehicle if the officer observes a traffic code violation,

even if it is a minor offense.” Commonwealth v. Harris, 176 A.3d 1009,

1019 (Pa.Super. 2017).4

        Appellant’s next five claims all concern challenges to the trial court’s

denial of his suppression motion, which Appellant discusses together.


____________________________________________


3   The video does not display the speed of the police cruiser.

4 But see Commonwealth v. Enick, 70 A.3d 843, 848 (Pa.Super. 2013) (not
foreclosing possibility that a “momentary and minor violation” of statute
requiring driving on right side of roadway would not permit seizure; “We
simply wish to emphasize that in considering whether a Vehicle Code violation
is momentary and minor, we must give due consideration to the language of
the code provision at issue.”).

                                           -7-
J-S42014-18


Appellant’s brief at 20 (“For ease of discussion, these matters will be argued

together.”). We likewise discuss them together, albeit reordered for ease of

discussion.

      “Our standard of review in addressing a challenge to the denial of a

suppression motion is limited to determining whether the suppression court’s

factual findings are supported by the record and whether the legal conclusions

drawn from those facts are correct.” Commonwealth v. Jones, 988 A.2d

649, 654 (Pa. 2010) (citation omitted). “Where, as here, the appeal of the

determination of the suppression court turns on allegations of legal error, the

suppression court’s legal conclusions are not binding on an appellate court[.]”

Id.

      We readily dispose of Appellant’s consent claim as presented in his

second issue. After Zigi jumped in the car, Trooper Martin informed Appellant

of the dog’s behavior. Appellant then stated “You can search inside of the

car,” but did not give permission to search the trunk.        N.T. Suppression,

3/29/17, at 65-66. However, the troopers did not request consent at that

juncture and the Commonwealth did not rely on Appellant’s unsolicited

statement as a basis to search the vehicle. The Commonwealth asserted that

Zigi’s alertive behaviors justified a search of the vehicle, an issue discussed in

the text inra. Therefore, this argument merits no relief.

      We now address issues three through six. A key question regarding

these points of error is whether the officers possessed reasonable suspicion to


                                      -8-
J-S42014-18


believe that Appellant was engaged in drug activity. If not, the remaining

issues are irrelevant, as there is no doubt that the troopers lacked probable

cause to search the vehicle absent Zigi’s reactions.       As we explained in

Commonwealth v. Green, 168 A.3d 180 (Pa.Super. 2017), a sniff of a

vehicle’s exterior is search that must be supported by reasonable suspicion.

      A canine sniff is a search pursuant to Article I, Section 8 of the
      Pennsylvania Constitution. However, because this type of search
      is inherently less intrusive upon an individual’s privacy than other
      searches, our Supreme Court has held that police do not need
      probable cause to conduct a canine search of a place. Rather, the
      police need merely have reasonable suspicion for believing that
      narcotics would be found in the place subject to the canine sniff.

Id. at 185–86 (cleaned up). The Green Court explained that the investigating

officer therein had reasonable suspicion for an exterior search for the following

reasons:

      We conclude that Trooper Conrad possessed reasonable suspicion
      to detain Green on suspicion that he was trafficking drugs. When
      Trooper Conrad approached the vehicle and made contact with
      Green, he immediately noticed that Green was “overly nervous
      just for being stopped for a traffic violation,” as Green’s carotid
      artery was pulsating and “his lips and face area around his lips
      were trembling.” Upon reviewing the vehicle’s documentation,
      Trooper Conrad discovered that the vehicle belonged to an absent
      third party, which, in his experience, raised his suspicion that the
      vehicle was being used for drug trafficking. In addition, Green
      stated that he was returning from Philadelphia, a city known to
      Trooper Conrad as a source location for narcotics. Trooper Conrad
      also performed a criminal background check on Green, which
      showed “a lengthy criminal history for ... assault and drug
      offenses.” Further, when Trooper Conrad stopped the vehicle, he
      remembered prior contacts with Green and with the subject
      vehicle. Trooper Conrad’s prior contact with Green, where Green
      was a passenger in a vehicle stopped by Trooper Conrad, resulted
      in recovery of cocaine and marijuana hidden in the engine
      compartment of the vehicle. Trooper Conrad’s prior contact with

                                      -9-
J-S42014-18


       the tan Dodge sedan resulted in recovery of a hypodermic needle
       in the passenger compartment. Under these circumstances, we
       agree with the trial court that Trooper Conrad possessed
       reasonable suspicion that Green was trafficking drugs.

Green, supra at 184–85 (citations omitted).

       While Appellant did not display nervousness, in most other respects this

case aligns with Green. Appellant was driving a newer rental vehicle, and the

rental agreement was in the name of a third party.5 Additionally, as in Green,

Trooper Martin testified that Allentown is a source city, and he explained that

its proximity to New York City made Allentown a popular location to deliver

drugs and money. Trooper Martin stated that the particular corridor he was

monitoring “is a very common area to bring criminal activity.”              N.T.

Suppression, 3/29/17, at 27.            Furthermore, Appellant had two previous

convictions for possession with intent to deliver, and was driving home in the

early morning hours. Moreover, Appellant’s explanation for his short one-day

trip to Allentown diverged in significant respects with the account of his

passenger.

       Trooper Martin agreed that many of these facts in isolation are not

indicative of criminal activity, but it was the combination of all the facts that


____________________________________________


5 Trooper Martin stated that Appellant “was authorized” to drive the vehicle.
N.T. Suppression, 3/29/17, at 17. The testimony also established that the
rental agreement was issued to a third party who was not in the vehicle. Id.
It appears that Appellant represented that he was permitted to drive the
vehicle by virtue of the missing third party’s consent, which Trooper Martin
apparently accepted. Id. (“Q. He indicated to you he was authorized to drive
it? A. Yes.”).

                                          - 10 -
J-S42014-18


gave rise to his belief that Appellant’s car contained narcotics.       Taken

together, we find that Trooper Martin articulated sufficient facts to find a

reasonable suspicion that Appellant was engaged in narcotics activity.      As

stated in Commonwealth v. Cook, 735 A.2d 673, 676 (Pa. 1999):

     Even a combination of innocent facts, when taken together, may
     warrant further investigation by the police officer. Id. Moreover,
     “in determining whether the officer acted reasonably in such
     circumstances, due weight must be given, not to his inchoate and
     unparticularized suspicion or ‘hunch,’ but to the specific
     reasonable inferences he is entitled to draw from the facts in light
     of his experience.” Id. at 27.

Id. at 676 (cleaned up).

     Having found that the officers possessed reasonable suspicion of drug

activity, we now address Appellant’s argument that the length of the stop was

constitutionally unreasonable as raised in his fourth issue.   This argument

addresses two distinct timeframes.      The first is the length of the stop

preceding the request for the K-9 unit, which was approximately twenty-three

minutes. The second portion addresses the entire length of the stop, which

was fifty-four minutes when including the twenty-five minutes needed for Zigi

and his handler to arrive and search the vehicle. For the latter proposition,

Appellant cites case law discussing the notion that a seizure supported by

reasonable suspicion can be so lengthy as to become a de facto arrest, which

must be supported by probable cause.




                                    - 11 -
J-S42014-18


      We begin with Appellant’s claim that the twenty-three-minute detention

preceding the request for the K-9 unit was unreasonably prolonged by the

troopers.

      Rather than issuing a traffic citation or issuing a warning, Trooper
      Martin focused his encounter with Appellant on a non-essential
      fishing expedition in an attempt to discover some illegality. After
      being informed of the alleged traffic infraction, Appellant produced
      the necessary paperwork to Trooper Martin.              Rather than
      accepting this information, Trooper Martin focused his attention
      on the fact that Appellant was driving a rental vehicle. It was clear
      Appellant was an authorized user; however, rather than writing a
      citation or warning, Trooper Martin began asking questions
      because he wished to search Appellant’s vehicle.

Appellant’s brief at 27.

      Appellant largely relies upon United States v. Rodriguez, 135 S.Ct.

1609 (2015), in support. Therein, the High Court held that “a police stop

exceeding the time needed to handle the matter for which the stop was made

violates the Constitution’s shield against unreasonable seizures.” Id. at 1612.

Thus, an officer cannot “prolong the stop, absent the reasonable suspicion

ordinarily demanded to justify detaining an individual.”      Id. at 1615.    In

Rodriguez, Officer Morgan Struble stopped a vehicle for veering onto the

shoulder of a highway for one to two seconds. Two men, Dennys Rodriguez

and Scott Pollman, were in the vehicle. The officer took Rodriguez’s license,

registration, and proof of insurance, and then ran a records check. Officer

Struble returned to the vehicle and asked Pollman for his driver’s license, and

questioned him about their travel plans.      The officer again returned to his

vehicle and performed a similar check on Pollman. On the third approach of

                                     - 12 -
J-S42014-18


Rodriguez’s vehicle, the officer issued the written warning.      By that point,

approximately twenty-two minutes had elapsed.

      Significantly, Officer Struble agreed that at this point in the encounter

he had “got all the reasons for the stop out of the way,” id. at 1613, but did

not consider Rodriguez free to leave. Officer Struble requested a backup unit,

who arrived seven or eight minutes later. Officer Struble then had his drug

dog perform a sniff.    The High Court rejected the United States Court of

Appeals for the Eighth Circuit’s determination that the delay was de minimis,

and held that “Authority for the seizure thus ends when tasks tied to the traffic

infraction are—or reasonably should have been—completed.” Id. at 1614.

Therefore, the eight-minute delay was constitutionally unreasonable in the

absence of further reasonable suspicion.

      The Court’s holding was premised on the notion that the tolerable length

of the detention is justified by what authorized the seizure, i.e., the traffic

violation. However, Rodriguez acknowledged that the Fourth Amendment

“tolerate[s] certain unrelated investigations that d[o] not lengthen the

roadside detention.” Id. (citations omitted).

      Beyond determining whether to issue a traffic ticket, an officer’s
      mission includes ordinary inquiries incident to the traffic stop.
      Typically such inquiries involve checking the driver’s license,
      determining whether there are outstanding warrants against the
      driver, and inspecting the automobile’s registration and proof of
      insurance. These checks serve the same objective as enforcement
      of the traffic code: ensuring that vehicles on the road are operated
      safely and responsibly. See LaFave, Search and Seizure § 9.3(c),
      at 516 (A “warrant check makes it possible to determine whether


                                     - 13 -
J-S42014-18


       the apparent traffic violator is wanted for one or more previous
       traffic offenses.”).

Id. at 1615 (cleaned up). The Court concluded that a dog sniff lacks “the

same close connection to roadway safety as the ordinary inquiries [and] is not

fairly characterized as part of the officer’s traffic mission.” Id.

       We reject Appellant’s claim that Trooper Martin unlawfully prolonged the

stop by questioning Appellant about matters unrelated to the traffic stop.

Such inquires are permissible, and in Rodriguez the key analysis focused on

the eight-minute delay after the traffic stop’s mission was completed.6

Herein, we find that the questions asked during the stop itself were

permissible, and Trooper Martin’s suspicion ripened into reasonable suspicion

based, in part, on answers to those questions. That Trooper Martin possessed

reasonable suspicion of drug activity at some point during the ordinary mission

of the traffic stop distinguishes this case from Rodriguez. Therefore, the

twenty-three-minute detention preceding the request for Zigi was permissible.

       We now address the related claim that the entire length of the stop was

constitutionally unreasonable.

       The continued detention of Appellant was unreasonably
       prolonged. As Justice Marshall warned in [United States v.
       Sharpe, 470 U.S. 675 (1985)], the length of Appellant’s stop was
       unreasonably long in and of itself. Appellant’s stop, from pull over
       to arrest, was approximately one (1) hour. Over twenty-five (25)
____________________________________________


6 The Rodriguez Court remanded for a determination as to “whether
reasonable suspicion of criminal activity justified detaining Rodriguez beyond
completion of the traffic infraction investigation[.]” Id. at 1616-17.


                                          - 14 -
J-S42014-18


      minutes had elapsed from the time Trooper Martin requested a
      canine until K-9 Zigi arrived. Unlike Sharpe, in the time from the
      canine’s request until his arrival, nothing was done regarding
      investigation or action on behalf of the Troopers. Rather, Appellant
      was forced to wait on the side of the road. Such a lengthy delay
      was unreasonable given the Troopers[‘] inaction.

Appellant’s brief at 29.

      In Commonwealth v. Freeman, 150 A.3d 32 (Pa.Super. 2016), we

addressed a similar argument. Therein, a trooper stopped a vehicle at 11:26

a.m., and issued a written warning at 11:52 a.m.         However, the trooper

believed that the driver was transporting drugs and requested a K-9 unit after

issuing the warning.       Approximately “an hour, hour and fifteen minutes

elapsed” from the beginning of the stop to the dog search and arrest. Id. at

39.   We addressed the claim that the entire length of the stop was

constitutionally unreasonable as follows:

      The United States Supreme Court has explained:

            In assessing whether a detention is too long in
            duration to be justified as an investigative stop, we
            consider it appropriate to examine whether the police
            diligently pursued a means of investigation that was
            likely to confirm or dispel their suspicions quickly,
            during which time it was necessary to detain the
            defendant. See Michigan v. Summers, [452 U.S.
            692, 701 n.14, 101 S.Ct. 2587, 69 L.Ed.2d 340
            (1981)] (quoting 3 W. LaFave, Search and Seizure §
            9.2, p. 40 (1978)); see also [U.S. v. Place, 462 U.S.
            696, 709, 103 S.Ct. 2637, 77 L.Ed.2d 110 (1983)];
            [Florida v. Royer, 460 U.S. 491, 500, 103 S.Ct.
            1319, 75 L.Ed.2d 229 (1983)]. A court making this
            assessment should take care to consider whether the
            police are acting in a swiftly developing situation, and
            in such cases the court should not indulge in
            unrealistic second-guessing. .... A creative judge

                                     - 15 -
J-S42014-18


              engaged in post hoc evaluation of police conduct can
              almost always imagine some alternative means by
              which the objectives of the police might have been
              accomplished. But “[t]he fact that the protection of
              the public might, in the abstract, have been
              accomplished by ‘less intrusive’ means does not,
              itself, render the search unreasonable.” Cady v.
              Dombrowski, 413 U.S. 433, 447, 93 S.Ct. 2523,
              2531, 37 L.Ed.2d 706 (1973); see also United States
              v. Martinez–Fuerte, 428 U.S. 543, 557, n. 12, 96
              S.Ct. 3074, 3082, n. 12, 49 L.Ed.2d 1116 (1976). The
              question is not simply whether some other alternative
              was available, but whether the police acted
              unreasonably in failing to recognize or to pursue it.

       United States v. Sharpe, 470 U.S. 675, 686–687, 105 S.Ct.
       1568, 84 L.Ed.2d 605 (1985).

       . . . [T]he record before us shows that, under the circumstances,
       the troopers acted reasonably and diligently in pursuing their
       suspicions during the one-hour-plus time frame. The vehicle was
       stopped in a rural area of the Commonwealth. In the first half hour
       after the stop, Trooper Gerken had Appellant move his car to a
       safer location and then questioned Appellant and notified him of
       the traffic violation. Trooper Gerken then called for backup and a
       canine unit. Once the dog arrived, the search was conducted
       quickly. There is no evidence that the detention was delayed for
       any improper reason. It stands to reason that dispatching a canine
       unit to a rural location will likely take longer than doing so in an
       urban area. We therefore hold that the duration of the detention
       was not unreasonable.

Id. at 43–44.

       Freeman is similar to this case, as the length of the initial stop is

virtually identical and the overall length of the stop was longer in Freeman.7

____________________________________________


7 Appellant notes that Freeman stated that the presence of reasonable
suspicion “may appear to be a close case,” and points out that, unlike
Freeman, this case did not involve air fresheners. Appellant maintains that



                                          - 16 -
J-S42014-18


The relevant inquiry is whether the troopers “acted reasonably and diligently”

in pursuing their suspicions, and Appellant’s only argument in this regard is

that the authorities failed to take further action during the time it took to bring

Zigi onsite. However, the same was true in Freeman, and it is unclear what

the troopers could do to further their investigation without a drug-sniffing

dog.8

        Appellant’s sixth claim is that the trial court erroneously failed to

suppress the evidence “where statements admitting to the ownership” of the

items were obtained in violation of the Fourth Amendment and/or Article I,

Section 8. Appellant’s argument is confusing, as the Commonwealth did not

obtain the evidence as a result of his statement. This claim warrants no relief.




____________________________________________


this case is an even closer call as a result. As discussed supra, the reasonable
suspicion test involves the totality of the circumstances and we rely on that
analysis.
8 Appellant does not claim that the authorities were constitutionally required

to have a drug-sniffing dog more readily available. In Sharpe, Justice
Marshall’s concurring opinion alluded to this type of analysis:

        [I]f the police know they must structure their Terry encounters
        so as to confirm or dispel the officer’s reasonable suspicion in a
        brief time, police practices will adapt to minimize the intrusions
        worked by these encounters. Cf. United States v. Place, [462
        U.S. 696 (1983)](to assure brevity of Terry airport stops, narcotic
        detection dogs must, under some circumstances, be kept in same
        airport to which suspect is arriving)

United States v. Sharpe, 470 U.S. 675, 693 (1985) (Marshall, J.,
concurring). See also 4 Wayne R. LaFave, Search and Seizure § 9.2(f) (5th
ed. 2012) (discussing time limits of seizures).

                                          - 17 -
J-S42014-18


        Appellant’s final argument attacks the scope of the search in two ways.

First, Appellant states that even if there was reasonable suspicion to perform

a dog sniff, such search was limited to the vehicle’s exterior, meaning that

Zigi’s jump into the vehicle was not permitted. Second, Appellant claims that

any search was limited to the area where Zigi alerted; in this case, the console

area.

        Appellant’s argument fails to appreciate the significance of Zigi’s alert.

Trooper Mearkle testified, “once we approached the passenger side of the

vehicle Zigi displayed alert behaviors.” That alert permitted an interior search.

See Commonwealth v. Rogers, 849 A.2d 1185, 1192 (Pa. 2004) (probable

cause to search interior of vehicle based on dog alerting to driver’s side of

car). With respect to his claim that the scope of the search was limited to the

console since Zigi did not alert on the trunk, we disagree.9 In United States

v. Ross, 456 U.S. 798 (1982), the High Court opined:

        A lawful search of fixed premises generally extends to the entire
        area in which the object of the search may be found and is not
        limited by the possibility that separate acts of entry or opening
        may be required to complete the search. Thus, a warrant that
        authorizes an officer to search a home for illegal weapons also
        provides authority to open closets, chests, drawers, and
        containers in which the weapon might be found. A warrant to open
____________________________________________


9 Appellant emphasizes that Trooper Mearkle agreed that Zigi could not detect
synthetic marijuana. N.T. Suppression, 3/29/17, at 87. Appellant ignores the
possibility that Zigi detected something else in the console, such as residue,
which the troopers simply could not find. In any event, the fact that Zigi may
have been wrong about the console does not invalidate the search, as the
relevant inquiry regarding the reasonableness of the search is ex ante, not ex
post.

                                          - 18 -
J-S42014-18


      a footlocker to search for marihuana would also authorize the
      opening of packages found inside. A warrant to search a vehicle
      would support a search of every part of the vehicle that might
      contain the object of the search. When a legitimate search is under
      way, and when its purpose and its limits have been precisely
      defined, nice distinctions between closets, drawers, and
      containers, in the case of a home, or between glove
      compartments, upholstered seats, trunks, and wrapped packages,
      in the case of a vehicle, must give way to the interest in the
      prompt and efficient completion of the task at hand.

Id. at 820–21 (footnotes omitted).

      Our research indicates that courts follow Ross to hold that a canine alert

on one part of the vehicle supplies probable cause to search the entire vehicle.

See e.g. United States v. Rosborough, 366 F.3d 1145, 1153 (10th Cir.

2004) (canine alert toward passenger area provided probable cause to search

trunk; “A dog alert . . . does not implicate the precision of a surgeon working

with scalpel in hand”); United States v. Olivera-Mendez, 484 F.3d 505, 512

(8th Cir. 2007) (probable cause to search entire vehicle did not dissipate

despite fact that initial roadside search did not uncover drugs following dog

alert); United States v. Seals, 987 F.2d 1102, 1107 (5th Cir. 1993)

(discovery of pipe with drug residue after drug dog alerted on area in between

front seats justified further search; “Since they did not know exactly where in

the car the drugs were located, the officers had probable cause to search the

entire vehicle.”). Appellant has supplied no argument as to why we should

depart from this analysis of Ross, and we therefore find that the trunk search

was permissible.   See Commonwealth v. Gary, 91 A.3d 102 (Pa. 2014)




                                     - 19 -
J-S42014-18


(holding that the law governing warrantless searches of vehicles under Article

I, Section 8 is coextensive with federal precedent).

      Appellant’s remaining issue concerns the trial court’s ruling at a March

2, 2017 hearing granting in part a motion to quash filed by the Pennsylvania

State Police (“PSP”) in response to a subpoena served by Appellant. We begin

our consideration by noting our standard of review. “Typically, the standard

of review regarding a motion to quash a subpoena is whether the trial court

abused its discretion. However, where the issue raised is purely a question of

law, this Court’s standard of review is de novo and our scope of review is

plenary.” Commonwealth v. McClure, 172 A.3d 668, 683 (Pa.Super. 2017)

(cleaned up).

      The PSP’s motion to quash stated that Appellant requested the following

items:

      a.   All written policies and procedures pertaining to officer
      requests for K-9 assistance;

      b.    All handbooks, handouts, charts, etc., pertaining to officer
      requests for K-9 assistance;

      c.     All written polic[ies], procedures, guidelines and records for
      training of K-9 units;

      d.    All written policies and procedures regarding methods of
      indication of K-9 units regarding suspected contraband;

      e.    Records of canine Zigi from October 1, 2014, through April
      30, 2015; and

      f.    Copies of all records pertaining to traffic stops conducted by
      Trooper Travis Martin between October 1, 2014 and April 30,
      2015.

                                     - 20 -
J-S42014-18



Motion to Quash Subpoenas, 1/25/17, at 3-4.

      The PSP asserted, inter alia, that the requested material was covered

by the Criminal History Record Information Act, and, in any event, the request

was overbroad, unduly burdensome, and oppressive. Appellant filed a reply

as ordered by the court, and the trial court thereafter held a hearing. Attorney

Andrew Rongaus, Deputy Chief Counsel of the PSP, appeared on its behalf. At

the hearing, the parties came to an agreement as to records of Trooper

Martin’s traffic stops (Form A and Form B), but disagreed as to the requests

involving Zigi. We quote the relevant exchange:

      ATTORNEY WHITE: And, Your Honor, with moving to the
      information with the K9.

      THE COURT: I’m giving Zigi the right to privacy.

      ATTORNEY WHITE: Your Honor, I want to be clear too that the
      information I’m requesting, again, would be mirror [sic] that of
      the trooper.

      THE COURT : It’s not a suppression issue. It has nothing to do
      -- has nothing to do with a suppression issue, maybe a trial issue.
      We’ll visit that later.

      ATTORNEY WHITE: Your Honor, if I may, I believe that it would
      be a suppression issue as far as the reliance that basically the
      officers have contacted this K9 to come to this scene to give them
      an indication of whether or not that this K9, K9 Zigi, has actually
      affirmed an indication of contraband. I have the right to, in
      essence, to confront this witness in evidence.

      THE COURT: Not at the suppression. Maybe you do at trial. Let’s
      see where we get on suppression. I’m denying all other requests.
      The only one I’m approving is this stop contact report Form A and
      Form B for a three-month period.



                                     - 21 -
J-S42014-18


      ATTORNEY WHITE: Your Honor, does that also then apply to the
      handbooks and policies that we’re requesting K9 --

      THE COURT: I’m denying all that. I don’t think that’s -- I think
      you’re -- would take a stretch for you to somehow show me that’s
      relevant. No. I’m denying it. The only thing I’m approving is the
      stop contact report Form A and Form B with the redaction that you
      have agreed to based on Mr. Rongaus’s request.

N.T. Motion to Quash, 3/2/17, at 11-12.

      In its opinion, the trial court reiterates its belief that Appellant’s requests

vis-à-vis Zigi were not relevant or supported by “a specific, articulable

basis[.]” Trial Court Opinion, 12/26/17, at 10. Based upon our review of the

record and the United States Supreme Court’s decision in Florida v. Harris,

568 U.S. 237 (2013), we disagree.

      First, we clarify that the stop contact report forms A and B that were

produced by the PSP upon agreement were completed by Trooper Martin, who

along with his partner, initiated the traffic stop, and not by Trooper Mearkle,

Zigi’s handler.   Form A details each traffic stop made by Trooper Martin,

including the reason for the stop, whether a K9 was utilized, and whether any

search or seizure resulted from the stop. Form A indicates that Form B must

be utilized in stops involving a non-commercial vehicle, if, inter alia, a K9 is

used during the stop or the vehicle is searched.

      Form B provides information about the basis for Trooper Martin’s

reasonable suspicion or belief that he had probable cause, as well as whether

a K9 was used, whether the K9 alerted, and whether a search and/or seizure

took place. Although some of Trooper Martin’s Form B reports from the three-

                                       - 22 -
J-S42014-18


month period at issue reference Trooper Mearkle as the K9 handler involved

in particular stops, others indicate that a different K9 unit, or no K9 unit, was

utilized.

      By allowing the production of Trooper Martin’s Form A and Form B

reports, with redaction of the personal information of the individuals involved

in the stop, the trial court implicitly recognized the relevance of the

information contained therein for purposes of the suppression motion. That

relevance is borne out by Appellant’s use of the documents at the suppression

hearing.    Appellant, who is black, attempted to cast doubt upon Trooper

Martin’s credibility in justifying the stop and subsequent investigative

detention by highlighting during cross-examination that fifty-five of the

eighty-five stops referenced in the Form A reports were of persons racially-

identified as other than white; that fifty-eight of the vehicles stopped were of

out-of-state vehicles; that only ten of the stops resulted in searches, most of

them consensual; and that only three of the ten searches resulted in seizures.

N.T. Suppression Hearing, 3/29/17, at 59-62.

      As quoted above, Appellant through his subpoena sought the same type

of information regarding Trooper Mearkle and Zigi.        Appellant specifically

articulated the basis for his request: to challenge whether Zigi “actually

affirmed an indication of contraband,” and whether the troopers reasonably

relied upon Zigi’s alert to justify the search. N.T. Motion to Quash, 3/2/17, at




                                     - 23 -
J-S42014-18


12. Under the Harris decision, Appellant was entitled to some of the materials

he subpoenaed for the bases he articulated.

      The Harris Court considered “how a court should determine if the ‘alert’

of a drug-detection dog during a traffic stop provides probable cause to search

a vehicle.” Harris, supra at 240. In that case, the defendant was driving

with an expired plate and was “visibly nervous” during the resultant traffic

stop. When Harris refused to consent to a search of the vehicle, the officer

retrieved a K9 who “alerted at the driver’s-side door handle—signaling,

through a distinctive set of behaviors, that he smelled drugs there.” Id. In a

subsequent search based upon the K9 alert, the officers did not find any drugs

that the dog was trained to detect, but found substantial quantities of the

ingredients for manufacturing methamphetamine. Id. at 240-41. Harris was

later stopped again by the same officers while he was out on bail, the same

K9 again alerted, but the resulting search this time revealed no contraband.

Id. at 241.

      Harris moved to suppress the evidence seized in the first search,

contending that the dog’s alert had not given the officer probable cause to

justify the search. At a hearing on the motion, the dog’s handler testified

about the certifications and training he and the dog had undertaken separately

and together, and the prosecution introduced written training logs consistent

with the officer’s testimony. Id. at 241-42. On cross-examination, Harris

focused upon the dog’s performance in the field and the fact that his


                                    - 24 -
J-S42014-18


certification had expired the year before the stop,10 but did not contest the

quality of the training of the dog or his handler. Id. at 242.

       The trial court concluded that the search was based upon probable cause

and denied Harris’s suppression motion. Harris appealed the denial following

his conviction, and the intermediate appellate court affirmed.               The Florida

Supreme Court reversed, holding that the mere showing that the dog was

trained and certified was not sufficient to create probable cause. Rather, it

held that, to satisfy the Fourth Amendment, the state had the burden to

establish the dog’s reliability by producing evidence of the dog’s training and

performance history such as “the dog's training and certification records, an

explanation of the meaning of the particular training and certification, field

performance      records    (including    any      unverified   alerts),   and   evidence

concerning the experience and training of the officer handling the dog[.]” Id.

at 242-43.

       The United States Supreme Court rejected the notion that the

prosecution was required to establish a dog’s reliability according to a “strict

evidentiary checklist, whose every item the State must tick off.” Id. at 244

(footnote omitted). Instead, the probable-cause determination in such cases

is the same as in any other: whether under the totality of the circumstances,

a reasonable person would conclude that there is a fair probability that


____________________________________________


10Certification was not required under Florida law. Florida v. Harris, 568
U.S. 237, 242 (2013).

                                          - 25 -
J-S42014-18


evidence of crime was present. Id. at 243-44. The Court offered the following

critique of the lower court’s decision:

      Most prominently, an alert cannot establish probable cause under
      the Florida court’s decision unless the State introduces
      comprehensive documentation of the dog’s prior “hits” and
      “misses” in the field. (One wonders how the court would apply its
      test to a rookie dog.) No matter how much other proof the State
      offers of the dog’s reliability, the absent field performance records
      will preclude a finding of probable cause. That is the antithesis of
      a totality-of-the-circumstances analysis . . . . So too here, a
      finding of a drug-detection dog’s reliability cannot depend on the
      State’s satisfaction of multiple, independent evidentiary
      requirements. No more for dogs than for human informants is
      such an inflexible checklist the way to prove reliability, and thus
      establish probable cause.

Id. at 244–45. The Court also rejected the notion that the K9’s record in the

field was more important than its performance in certification or training

programs:

      Making matters worse, the decision below treats records of a dog’s
      field performance as the gold standard in evidence, when in most
      cases they have relatively limited import. Errors may abound in
      such records. If a dog on patrol fails to alert to a car containing
      drugs, the mistake usually will go undetected because the officer
      will not initiate a search. Field data thus may not capture a dog’s
      false negatives. Conversely (and more relevant here), if the dog
      alerts to a car in which the officer finds no narcotics, the dog may
      not have made a mistake at all. The dog may have detected
      substances that were too well hidden or present in quantities too
      small for the officer to locate. Or the dog may have smelled the
      residual odor of drugs previously in the vehicle or on the driver’s
      person. Field data thus may markedly overstate a dog’s real false
      positives. By contrast, those inaccuracies—in either direction—do
      not taint records of a dog’s performance in standard training and
      certification settings. There, the designers of an assessment know
      where drugs are hidden and where they are not—and so where a
      dog should alert and where he should not. The better measure of
      a dog’s reliability thus comes away from the field, in controlled
      testing environments.

                                     - 26 -
J-S42014-18


Id. at 245-46 (footnotes omitted).

      As such, the Court concluded that “evidence of a dog’s satisfactory

performance in a certification or training program can itself provide sufficient

reason to trust his alert.” Id. at 246. The Court recognized, however, that

the defendant had a right to dispute the prosecution’s proof:

      A defendant, however, must have an opportunity to challenge
      such evidence of a dog's reliability, whether by cross-examining
      the testifying officer or by introducing his own fact or expert
      witnesses.    The defendant, for example, may contest the
      adequacy of a certification or training program, perhaps asserting
      that its standards are too lax or its methods faulty. So too, the
      defendant may examine how the dog (or handler) performed in
      the assessments made in those settings. Indeed, evidence of the
      dog's (or handler's) history in the field, although susceptible to
      the kind of misinterpretation we have discussed, may sometimes
      be relevant, as the Solicitor General acknowledged at oral
      argument. And even assuming a dog is generally reliable,
      circumstances surrounding a particular alert may undermine the
      case for probable cause—if, say, the officer cued the dog
      (consciously or not), or if the team was working under unfamiliar
      conditions.

Id. at 247 (citation omitted).

      In Harris, the prosecution “introduced substantial evidence of [the

dog’s] training and proficiency in finding drugs[,]” including the testimony of

the dog’s handler that the dog performed well in training exercises, “and

written records confirmed, that in those settings [the dog] always performed

at the highest level.” Id. at 248. Harris did not challenge the dog’s training

at the suppression hearing, but instead focused upon his field performance,

arguing that the two alerts resulting in finding zero drugs that he was trained

to detect showed he was unreliable. Concluding that this was insufficient to

                                     - 27 -
J-S42014-18


rebut the prosecution’s evidence because Harris’s admitted regular use of

methamphetamine readily explained why the dog alerted, the Court concluded

that the officer had probable cause to conduct the search. Id. at 249-50.

       In the instant case, the trial court denied Appellant access to the very

tools contemplated by the Harris Court to conduct an attack upon Zigi’s

reliability: information about Zigi’s training and his performance in the field.

Therefore, we conclude that the trial court erred in quashing Appellant’s

subpoena in its entirety as to Zigi’s reliability.   However, Appellant also

requested material beyond that contemplated by Harris, such as handbooks

and policies regarding K9 deployment in general. Moreover, because the PSP

has not participated in this appeal, we do not have the benefit of its advocacy

as to the scope of the Harris decision in relation to the documents in its

possession, such as whether this is an instance in which Zigi’s field

performance is relevant.11 See id. at 247.

       Accordingly, we decline to award Appellant relief beyond a remand for

a new hearing on the PSP’s motion to quash limited to the issue of documents

implicating Zigi’s reliability. After the trial court determines which documents

are due to Appellant under Harris, and they are provided and the parties have

had an opportunity to review them, it shall conduct a new suppression hearing


____________________________________________


11 For example, it is unclear whether it is the PSP’s position that any of the
documents within the scope of Harris are undiscoverable under the Criminal
History Record Information Act. If so, the issue may be decided by the trial
court upon remand.

                                          - 28 -
J-S42014-18


limited to the issue of whether the troopers had probable cause to conduct the

search following Zigi’s alert.   “If the suppression court determines the

challenged evidence is to be suppressed, then a new trial is granted.      If,

however, the court determines the evidence is not to be suppressed, the

judgment of sentence remains and [A]ppellant may file a timely appeal from

that determination, if he so desires.” Commonwealth v. Hall, 302 A.2d 342,

346 (Pa. 1973).

      Case remanded with instructions. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/01/2019




                                    - 29 -